IN THE SUPREME COURT OF THE STATE OF DELAWARE

    IZZY WHITEHURST,                           §
                                               §
        Defendant Below,                       § No. 404, 2022
        Appellant,                             §
                                               § Court Below—Superior Court
        v.                                     § of the State of Delaware
                                               §
    STATE OF DELAWARE,                         § Cr. ID No. 1110014096 (N)
                                               §
        Appellee.                              §

                              Submitted: November 16, 2022
                              Decided:   November 30, 2022

Before SEITZ, Chief Justice; VAUGHN and TRAYNOR, Justices.

                                      ORDER

       After careful consideration of the appellant’s opening brief, the State’s motion

to affirm, and the record on appeal, we conclude that the judgment below should be

affirmed on the basis of the Superior Court’s order, dated October 19, 2022, denying

the appellant’s motion for correction of illegal sentence. The appellant’s sentences

for three counts of possession of a firearm during the commission of a felony are not

illegal.1




1
  See DeShields v. State, 2015 WL 115487 (Del. Jan. 7, 2015) (affirming denial of motion for
correction of illegal sentence and rejecting claim that sentences for two counts of possession of a
firearm during the commission of a felony—one related to the defendant’s conviction for first-
degree robbery and one related to his conviction for second-degree assault—violated the Double
Jeopardy Clause).
     NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.



                                 BY THE COURT:


                                 /s/ Gary F. Traynor
                                       Justice




                                   2